       Case 1:19-cv-05292-MHC Document 14 Filed 03/06/20 Page 1 of 33




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

CITIZENS INSURANCE       )
COMPANY OF AMERICA       )
                         )
     Plaintiff,          )
                         )
v.                       ) Civil Action No: 1:19-cv-05292-MHC
                         )
BANYAN TREE MANAGEMENT, )
LLC; ALBANY DOWNTOWN     )
HOTEL PARTNERS, LLC; and )
JANE DOE,                )
                         )
     Defendants.         )

    DEFENDANTS BANYAN TREE MANAGEMENT, LLC’S AND
    ALBANY DOWNTOWN HOTEL PARTNERS, LLC’S ANSWER
AND DEFENSES TO PLAINTIFF’S COMPLAINT AND COUNTERCLAIM

      Defendants Banyan Tree Management, LLC (“Banyan”) and Albany

Downtown Hotel Partners, LLC (“Albany”) (collectively “Albany/Banyan

Defendants”), by and through counsel, respond as follows to the Complaint filed by

Citizens Insurance Company of America (“Citizens” or “Plaintiff”):

                                      ANSWER

      To Paragraph 1: Paragraph 1 states a legal conclusion to which no response

is required. To the extent a response is required, the Albany/Banyan Defendants

deny Plaintiff is entitled to any relief whatsoever.
        Case 1:19-cv-05292-MHC Document 14 Filed 03/06/20 Page 2 of 33




      To Paragraph 2: The Albany/Banyan Defendants admit this declaratory

judgment lawsuit asserts allegations related to the Underlying Action as described

in paragraph 2 of Plaintiff’s Complaint. The Albany/Banyan Defendants further

admit that Plaintiff attached a copy of the original complaint filed in the Underlying

Action as Exhibit A to Plaintiff’s Petition for Declaratory Judgment. For further

response and for response to footnote 1 concerning the Underlying Action, the

operative complaint in the Underlying Action speaks for itself.

      To Paragraph 3: Admitted.

      To Paragraph 4: The Albany/Banyan Defendants admit Citizens is

participating in their defense in the Underlying Action. Except as expressly admitted

in this paragraph, the allegations of Paragraph 4 are denied.

      To Paragraph 5: To the extent Paragraph 5 seeks a response from the

Albany/Banyan Defendants, these Defendants deny that Citizens is entitled to any

relief against them whatsoever. The Albany/Banyan Defendants further deny the

allegations of Paragraph 5 to the extent they assert a legal conclusion.

                                     PARTIES

      To Paragraph 6: The Albany/Banyan Defendants lack sufficient knowledge

or information to respond to the allegations of Paragraph 6 and, therefore, deny those

allegations at this time.


                                          2
        Case 1:19-cv-05292-MHC Document 14 Filed 03/06/20 Page 3 of 33




      To Paragraph 7: The Albany/Banyan Defendants admit that Banyan is a

limited liability company organized and existing under the laws of the State of

Florida, with its principal place of business in Florida.       The Albany/Banyan

Defendants further admit that none of Banyan’s members are citizens of Ohio or

Michigan. The remaining allegations of Paragraph 7 assert a legal conclusion to

which no further response is required.

      To Paragraph 8: The Albany/Banyan Defendants admit that Albany is a

limited liability company organized and existing under the laws of the State of

Delaware, with its principal place of business in Florida. The Albany/Banyan

Defendants further admit that none of Albany’s members are citizens of Ohio or

Michigan. The remaining allegations of Paragraph 8 assert a legal conclusion to

which no further response is required.

      To Paragraph 9: The Albany/Banyan Defendants lack sufficient knowledge

or information to respond to the allegations of Paragraph 9 and, therefore, deny those

allegations at this time.

                            JURISDICTION AND VENUE

      To Paragraph 10: The Albany/Banyan Defendants lack sufficient knowledge

or information to respond to the allegations of Paragraph 10 and, therefore, deny

those allegations at this time.


                                          3
        Case 1:19-cv-05292-MHC Document 14 Filed 03/06/20 Page 4 of 33




        To Paragraph 11: The Albany/Banyan Defendants admit Jane Doe filed the

Underlying Action, but lack sufficient knowledge or information to respond to the

remaining allegations of Paragraph 11 and, therefore, deny those allegations at this

time.

        To Paragraph 12: The Albany/Banyan Defendants lack sufficient knowledge

or information to respond to the allegations of Paragraph 12 and, therefore, deny

those allegations at this time.

                            THE CITIZENS POLICIES

        To Paragraph 13: The Albany/Banyan Defendants admit that Citizens or

affiliated companies of The Hanover Insurance Group issued commercial general

liability insurance policies to Albany for consecutive annual policy periods from

April 21, 2015 to April 21, 2017 (the “CGL Policies”), which policies speak for

themselves. Except as expressly admitted in this Paragraph, the allegations of

Paragraph 13 are denied.

        To Paragraph 14: Admitted.

        To Paragraph 15: Admitted.

        To Paragraph 16: Denied.




                                         4
          Case 1:19-cv-05292-MHC Document 14 Filed 03/06/20 Page 5 of 33




                          THE UNDERLYING ACTION

          To Paragraph 17: The Albany/Banyan Defendants admit Jane Doe filed the

complaint in the Underlying Action on July 2, 2019, which complaint speaks for

itself.

          To Paragraph 18: The Albany/Banyan Defendants admit Jane Doe filed the

complaint in the Underlying Action on July 2, 2019, making certain allegations

against the Albany/Banyan Defendants and against defendant John Doe.         The

Albany/Banyan Defendants deny Plaintiff’s characterizations of the allegations in

Jane Doe’s complaint in the Underlying Action on the grounds that the complaint

speaks for itself.

          To Paragraph 19: The Albany/Banyan Defendants deny the allegations of

Paragraph 19 of Plaintiff’s Complaint on the grounds that Jane Doe’s complaint in

the Underlying Action speaks for itself.

          To Paragraph 20: The Albany/Banyan Defendants deny the allegations of

Paragraph 20 of Plaintiff’s Complaint on the grounds that Jane Doe’s complaint in

the Underlying Action speaks for itself.

          To Paragraph 21: The Albany/Banyan Defendants deny the allegations of

Paragraph 21 of Plaintiff’s Complaint on the grounds that Jane Doe’s complaint in

the Underlying Action speaks for itself.


                                           5
       Case 1:19-cv-05292-MHC Document 14 Filed 03/06/20 Page 6 of 33




      To Paragraph 22: The Albany/Banyan Defendants deny the allegations of

Paragraph 22 of Plaintiff’s Complaint on the grounds that Jane Doe’s complaint in

the Underlying Action speaks for itself.

      To Paragraph 23: The Albany/Banyan Defendants deny the allegations of

Paragraph 23 of Plaintiff’s Complaint on the grounds that Jane Doe’s complaint in

the Underlying Action speaks for itself.

      To Paragraph 24: The Albany/Banyan Defendants deny the allegations of

Paragraph 24 of Plaintiff’s Complaint on the grounds that Jane Doe’s complaint in

the Underlying Action speaks for itself.

      To Paragraph 25: The Albany/Banyan Defendants deny the allegations of

Paragraph 19 of Plaintiff’s Complaint on the grounds that Jane Doe’s complaint in

the Underlying Action speaks for itself.

      To Paragraph 26: Denied.

      To Paragraph 27: The Albany/Banyan Defendants deny the allegations of

Paragraph 27 of Plaintiff’s Complaint on the grounds that Jane Doe’s complaint in

the Underlying Action speaks for itself.


                  COUNT 1: DECLARATORY JUDGMENT

      To Paragraph 28: The Albany/Banyan Defendants adopt and incorporate by

reference their response to Paragraphs 1 through 27 of Citizens’ complaint as if fully

                                           6
          Case 1:19-cv-05292-MHC Document 14 Filed 03/06/20 Page 7 of 33




set forth herein. The Albany/Banyan Defendants deny any allegations in the heading

to Count I.

      To Paragraph 29: The Albany/Banyan Defendants admit Citizens has

quoted, in part, the Coverage A Insuring Agreement of the CGL Policies, which

provisions speak for themselves. The Albany/Banyan Defendants deny Paragraph

29 to the extent it misstates or incompletely states or quotes any policy provision.

Except as expressly admitted in this paragraph, the allegations of Paragraph 29 are

denied.

      To Paragraph 30: Denied.

      To Paragraph 31: Denied.

      To Paragraph 32: Paragraph 32 is Plaintiff’s attempt to characterize their

own Complaint and asserts a legal conclusion. To the extent further response is

required of the Albany/Banyan Defendants, the allegations of Paragraph 32 are

denied and these Defendants deny that Plaintiff is entitled to any relief against them

whatsoever.

      To Paragraph 33: To the extent Paragraph 33 seeks a response from the

Albany/Banyan Defendants, these Defendants deny that Citizens is entitled to

disclaim its duty to defend or indemnify the Albany/Banyan Defendants, or to any

relief against them whatsoever.


                                          7
       Case 1:19-cv-05292-MHC Document 14 Filed 03/06/20 Page 8 of 33




                  COUNT II: DECLARATORY JUDGMENT

      To Paragraph 34: The Albany/Banyan Defendants adopt and incorporate by

reference their response to Paragraphs 1 through 27 of Citizens’ complaint as if fully

set forth herein. The Albany/Banyan Defendants deny any allegations in the heading

to Count II.

      To Paragraph 35: The Albany/Banyan Defendants admit Citizens has quoted

the definition for “bodily injury” under a certain policy form in the CGL policies,

which definition and policies speak for themselves. The Albany/Banyan Defendants

deny Paragraph 35 to the extent it misstates or incompletely states or quotes any

policy provision. Except as expressly admitted in this Paragraph, the allegations of

Paragraph 35 are denied.

      To Paragraph 36: The Albany/Banyan Defendants admit Citizens has quoted

the definition for “occurrence” under a certain policy form in the CGL policies,

which definition and policies speak for themselves. The Albany/Banyan Defendants

deny Paragraph 36 to the extent it misstates or incompletely states or quotes any

policy provision. Except as expressly admitted in this Paragraph, the allegations of

Paragraph 36 are denied.

      To Paragraph 37: The Albany/Banyan Defendants admit Citizens has quoted

the definition for “property damage” under a certain policy form in the CGL policies,


                                          8
       Case 1:19-cv-05292-MHC Document 14 Filed 03/06/20 Page 9 of 33




which definition and policies speak for themselves. The Albany/Banyan Defendants

deny Paragraph 37 to the extent it misstates or incompletely states or quotes any

policy provision. Except as expressly admitted in this Paragraph, the allegations of

Paragraph 37 are denied.

      To Paragraph 38: Denied.

      To Paragraph 39: Denied.

      To Paragraph 40: Paragraph 40 is Plaintiff’s attempt to characterize their

own Complaint and asserts a legal conclusion. To the extent further response is

required of the Albany/Banyan Defendants, the allegations of Paragraph 40 are

denied and these Defendants deny that Plaintiff is entitled to any relief against them

whatsoever.

      To Paragraph 41: To the extent Paragraph 41 seeks a response from the

Albany/Banyan Defendants, these Defendants deny that Citizens is entitled to

disclaim its duty to defend or indemnify the Albany/Banyan Defendants, or to any

relief against them whatsoever.

                  COUNT III: DECLARATORY JUDGMENT

      To Paragraph 42: The Albany/Banyan Defendants adopt and incorporate by

reference their response to Paragraphs 1 through 27 of Citizens’ complaint as if fully




                                          9
       Case 1:19-cv-05292-MHC Document 14 Filed 03/06/20 Page 10 of 33




set forth herein. The Albany/Banyan Defendants deny any allegations in the heading

to Count III.

      To Paragraph 43: The Albany/Banyan Defendants admit the CGL policies

include certain exclusions from coverage and that Citizens has quoted parts of

exclusion a. (Expected or Intended Injury), o. (Personal and Advertising Injury), and

q. (Recording and Distribution of Material or Information in Violation of Law) as

contained in certain of the policies, but otherwise deny allegations of Paragraph 43.

The Albany/Banyan Defendants expressly deny that any policy exclusions apply to

the claims against them in the underlying lawsuit.

      To Paragraph 44: Denied.

      To Paragraph 45: Denied.

      To Paragraph 46: Denied.

      To Paragraph 47: Paragraph 47 is Plaintiff’s attempt to characterize their

own Complaint and asserts a legal conclusion. To the extent further response is

required of the Albany/Banyan Defendants, these Defendants deny that Citizens is

entitled to disclaim its duty to defend or indemnify the Albany/Banyan Defendants,

or to any relief against them whatsoever.




                                         10
       Case 1:19-cv-05292-MHC Document 14 Filed 03/06/20 Page 11 of 33




                  COUNT IV: DECLARATORY JUDGMENT

      To Paragraph 48: The Albany/Banyan Defendants adopt and incorporate by

reference their response to Paragraphs 1 through 27 of Citizens’ complaint as if fully

set forth herein. The Albany/Banyan Defendants deny any allegations in the heading

to Count IV.

      To Paragraph 49: The Albany/Banyan Defendants admit Citizens has

quoted, in part, the Coverage B Insuring Agreement of the CGL Policies, which

provisions speak for themselves. The Albany/Banyan Defendants deny Paragraph

49 to the extent it misstates or incompletely states or quotes any policy provision.

Except as expressly admitted in this paragraph, the allegations of Paragraph 49 are

denied.

      To Paragraph 50: The Albany/Banyan Defendants admit Citizens has

quoted, in part, the definition for “personal and advertising injury” under a certain

policy form in the CGL policies, which definition and policies speak for themselves.

The Albany/Banyan Defendants deny Paragraph 50 to the extent it misstates or

incompletely states or quotes any policy provision. Except as expressly admitted in

this Paragraph, the allegations of Paragraph 50 are denied.

      To Paragraph 51: Denied.

      To Paragraph 52: Denied.


                                         11
       Case 1:19-cv-05292-MHC Document 14 Filed 03/06/20 Page 12 of 33




      To Paragraph 53: Denied.

      To Paragraph 54: Paragraph 54 is Plaintiff’s attempt to characterize their

own Complaint and asserts a legal conclusion. To the extent further response is

required of the Albany/Banyan Defendants, the allegations of Paragraph 54 are

denied and these Defendants deny that Plaintiff is entitled to any relief against them

whatsoever.

      To Paragraph 55: To the extent Paragraph 55 seeks a response from the

Albany/Banyan Defendants, these Defendants deny that Citizens is entitled to

disclaim its duty to defend or indemnify the Albany/Banyan Defendants, or to any

relief against them whatsoever.

                  COUNT V: DECLARATORY JUDGMENT

      To Paragraph 56: The Albany/Banyan Defendants adopt and incorporate by

reference their response to Paragraphs 1 through 27 of Citizens’ complaint as if fully

set forth herein. The Albany/Banyan Defendants deny any allegations in the heading

to Count V.

      To Paragraph 57: The Albany/Banyan Defendants admit the Coverage B

provisions of the CGL policies include certain exclusions from coverage and that

Citizens has quoted parts of exclusions a. (Knowing Violation of Rights of Another),

d. (Criminal Acts), and p. (Recording and Distribution of Material Or Information


                                         12
       Case 1:19-cv-05292-MHC Document 14 Filed 03/06/20 Page 13 of 33




In Violation of Law) as contained in certain of the policies, but otherwise deny

allegations of Paragraph 57. The Albany/Banyan Defendants deny Paragraph 57 to

the extent it misstates or incompletely states or quotes any policy provision. The

Albany/Banyan Defendants expressly deny that any policy exclusions apply to the

claims against them in the underlying lawsuit.

      To Paragraph 58: Denied.

      To Paragraph 59: Denied.

      To Paragraph 60: Denied.

      To Paragraph 61: Paragraph 61 is Plaintiff’s attempt to characterize their

own Complaint and asserts a legal conclusion. To the extent further response is

required of the Albany/Banyan Defendants, the allegations of Paragraph 61 are

denied and these Defendants deny that Plaintiff is entitled to any relief against them

whatsoever.

      To Paragraph 62: To the extent Paragraph 62 seeks a response from the

Albany/Banyan Defendants, these Defendants deny that Citizens is entitled to

disclaim its duty to defend or indemnify the Albany/Banyan Defendants, or to any

relief against them whatsoever.

      For their answer to the ad damnum clause beginning WHEREFORE

PREMISES CONSIDERED, including its subparts (1) through (7), the


                                         13
      Case 1:19-cv-05292-MHC Document 14 Filed 03/06/20 Page 14 of 33




Albany/Banyan Defendants deny that Citizens is entitled to any relief of any type or

nature against them whatsoever.

      Except as expressly admitted above in this Answer, all allegations of Citizens’

Complaint are denied.

                                   DEFENSES

      The Albany/Banyan Defendants submit the following defenses to the

Complaint filed by Citizens:

                                   First Defense

      Citizens’ Complaint fails to state a claim against the Albany/Banyan

Defendants upon which relief can be granted.

                                  Second Defense

      The Albany/Banyan Defendants plead the general issue and deny each and

every allegation of Citizens’ Complaint that is not expressly admitted herein.

                                  Third Defense

      Citizens’ claims in its Complaint depend on the underlying evidence obtained

through discovery and/or proven at a trial of the underlying Jane Doe lawsuit, and,

therefore, cannot be determined or adjudicated until the parties’ liabilities and

obligations, if any, are determined in the Underlying Action.




                                         14
       Case 1:19-cv-05292-MHC Document 14 Filed 03/06/20 Page 15 of 33




                                  Fourth Defense

      The terms of Citizens’ policies are undefined, vague and ambiguous, and must

be strictly construed against Citizens.

                                    Fifth Defense

      The Albany/Banyan Defendants plead that to deny coverage would defeat

their reasonable expectations under the policies.

                                   Sixth Defense

      To the extent Citizens has breached the policies or its obligations with respect

to defense, settlement, and indemnity, they are entitled to no relief under their

Complaint.

                                  Seventh Defense

      Citizens’ claims are barred by the doctrine of waiver, consent, and ratification.

                                   Eighth Defense

      Citizens’ claims are barred by the doctrine of laches.

                                   Ninth Defense

      Citizens’ claims are barred by the doctrine of acquiescence.

                                   Tenth Defense

      Citizens’ claims are barred by the doctrine of estoppel.




                                          15
       Case 1:19-cv-05292-MHC Document 14 Filed 03/06/20 Page 16 of 33




                                  Eleventh Defense

      Citizens’ payments of defense costs are voluntary payments that it is not

entitled to recoup.

                                  Twelfth Defense

      Citizens or other insurers of The Hanover Insurance Group have failed to

properly reserve their rights.

                                 Thirteenth Defense

      Some or all of the claims are due to be dismissed for failure to include a

necessary and indispensable party to this lawsuit.

                                 Fourteenth Defense

      Citizens does not have standing or is not the proper party in interest to assert

some of the claims in this lawsuit.

                                 Fifteenth Defense

      Citizens’ Complaint constitutes a “shotgun” pleading with each substantive

count improperly incorporating by reference every paragraph that precedes it. As a

result, Citizens’ Complaint violated Fed. R. Civ. P. 8 and impedes the orderly,

efficient, and economic disposition of disputes.




                                         16
       Case 1:19-cv-05292-MHC Document 14 Filed 03/06/20 Page 17 of 33




                                Sixteenth Defense

      Citizens’ claims are barred, in whole or in part, because Citizens does not have

a contractual or other right for recoupment of defense costs, either express or

implied.

                               Seventeenth Defense

      Citizens’ request for recoupment of defense costs in its prayer for relief is

improper because the Complaint does not bring a claim, or attempt to bring a claim,

for recoupment under which its requested relief can be granted.

                               Eighteenth Defense

      The Albany/Banyan Defendants reserve the right to amend or supplement

their Answer to assert other defenses as may become known to them or as discovery

reveals are appropriate.

                                 Prayer for Relief

      WHEREFORE, the Albany/Banyan Defendants respectfully request the Court

to:

      1. Enter a final judgment on the merits dismissing, with prejudice, all of

           Citizens’ claims;

      2. Declare that Citizens and other insurers of The Hanover Insurance Group

           have a duty to defend and indemnify the Albany/Banyan defendants under


                                         17
       Case 1:19-cv-05292-MHC Document 14 Filed 03/06/20 Page 18 of 33




           the CGL Policies, with regard to claims made in the underlying Jane Doe

           lawsuit;

      3. Declare that Citizens is not entitled to recover monetary damages claimed

           in the Complaint;

      4. Award the Albany/Banyan Defendants their attorneys’ fees and other costs

           associated with defense of this Declaratory Judgment action; and

      5. Award the Albany/Banyan Defendants such other and further relief to

           which they may be entitled in law and in equity.

                                COUNTERCLAIM

      Defendant/Counterclaim Plaintiff Albany Downtown Hotel Partners, LLC

(“Albany”), pursuant to Rule 13 of the Federal Rules of Civil Procedure, asserts the

following Counterclaim against Plaintiff/Counterclaim Defendant Citizens

Insurance Company of America (“Citizens”):

                         Parties, Jurisdiction, and Venue

      1.      Defendant/Counterclaim Plaintiff Albany Downtown Hotel Partners,

LLC (“Albany”) is a limited liability company organized and existing under the laws

of the State of Delaware, with its principal place of business in Florida. Albany does

not have any members who are residents of Michigan.




                                         18
       Case 1:19-cv-05292-MHC Document 14 Filed 03/06/20 Page 19 of 33




      2.     Upon information and belief, and based on its complaint filed in the

above-styled lawsuit, Citizens is a corporation organized and existing under the laws

of the State of Michigan and with its principal place of business in Michigan.

      3.     This Court has subject matter jurisdiction over this Counterclaim

pursuant to 28 U.S.C. § 1332 because complete diversity of citizenship exists

between Albany and Citizens, and the amount in controversy, exclusive of interest

and costs, exceeds $75,000.

      4.     Citizens filed the above-referenced lawsuit in this Court, and as such,

this Court has personal jurisdiction over Citizens because it has purposefully availed

itself of the benefits and protections of the State of Georgia.

      5.     Venue in this District is proper pursuant to 28 U.S.C. § 1391(b) because

Citizens is subject to the Court’s personal jurisdiction.

                                 Factual Allegations

      6.     In this Counterclaim, Albany seeks to recover from Counterclaim

Defendant Citizens amounts it agreed to pay as costs of defense of a prior lawsuit

filed by Jane Doe against Albany, Banyan Tree Management, LLC (“Banyan”),

Hilton Franchise Holding LLC (“Hilton Franchise”), and Hilton Worldwide

Holdings Inc. (“Hilton Worldwide”) in the Circuit Court of Fairfax County, Virginia,

styled Jane Doe v. Hilton Worldwide Holdings Inc., et al., CL-2018-16980 (the


                                          19
       Case 1:19-cv-05292-MHC Document 14 Filed 03/06/20 Page 20 of 33




“Virginia Action”). Albany seeks to recover these amounts under a commercial

general liability insurance policy Citizens issued to Albany, Policy No. ZBY

A617294 00, for the period April 21, 2015 to April 21, 2016, as well as any

successive policies issued by Citizens (“the Policy”).

      7.     In the Virginia Action, Jane Doe asserted claims similar to those at issue

in her civil lawsuit captioned Jane Doe v. Banyan Tree Management LLC et al.,

Civil Action File No. 19-C-04673-S3, filed on July 2, 2019 in the State Court of

Gwinnett County, Georgia (“the Georgia Action” or “Underlying Action”), that

forms the basis of Citizens’ complaint in the above-referenced lawsuit before this

Court. The Virginia Action was dismissed without prejudice as to Albany and

Banyan. Further, Jane Doe filed a Motion to Nonsuit her claims against Hilton

Franchise and Hilton Worldwide (collectively, “Hilton”). Claimant Jane Doe’s

Motion to Nonsuit her claims against Hilton was granted, but not until after Hilton

already had incurred substantial expenses in its defense of the Virginia Action that

it seeks to recoup from Albany and for which Citizens is responsible under the

Policy.

      8.     Soon after the filing of the Virginia Action, Hilton requested defense

and indemnity from Albany for the claims against Hilton pursuant to the provisions

of a Franchise Agreement between Albany and Hilton Franchise entered into in April


                                         20
       Case 1:19-cv-05292-MHC Document 14 Filed 03/06/20 Page 21 of 33




2015 (“Franchise Agreement”). Further, Hilton and Albany requested Citizens

defend and indemnify Hilton for the claims in the Virginia Action under the Policy.

      9.     Under the Franchise Agreement, Albany agreed to indemnify and hold

Hilton harmless from all losses, costs, liabilities, damages, claims, and expenses,

including reasonable attorneys’ fees, expert fees, costs and other expenses of

litigation arising out of or resulting from, among other things, the alleged events at

the Hampton Inn & Suites Albany-Downtown, where claimant Jane Doe claims she

suffered the injuries at issue in the Virginia Action, including personal injury or

property damage. Further, Albany agreed to indemnify Hilton for additional matters

at issue in the Virginia Action.

      10.    Albany’s defense and indemnity obligations to Hilton under the

Franchise Agreement are covered by the Policy. Citizens is obligated under the

Policy to pay Albany’s costs to defend and indemnify Hilton, and to pay Hilton’s

reasonable attorney fees in defense of the Virginia Action or to reimburse Albany

for its obligations to Hilton. In addition, Hilton is an additional insured under the

Policy entitled to defense and indemnity from Citizens for the claims under the

Virginia Action.

      11.    On February 12, 2019, Hilton Franchise wrote to Albany that Hilton

was electing to assume the defense of Hilton at Albany’s risk and expense pursuant


                                         21
       Case 1:19-cv-05292-MHC Document 14 Filed 03/06/20 Page 22 of 33




to Section 15.3 of the Franchise Agreement. Hilton Franchise advised Albany that

Hilton selected the law firm of McGuireWoods LLP (“McGuireWoods”) to

represent Hilton in the Virginia Action at Albany’s expense.

      12.    In response to the Virginia Action and Hilton’s February 12, 2019

correspondence, Albany requested Citizens and Albany’s subsequent insurer, Starr

Indemnity & Liability Company (“Starr”), reimburse the fees of McGuireWoods in

defending the Virginia Action against Hilton as those insurers were obligated to do

under their insurance policies issued to Albany. In response to this request, Citizens

and Starr agreed to share in the reimbursement of McGuireWoods’ fees, expenses,

and costs in defending the Virginia Action. Further, Citizens led both Albany and

Hilton to believe that Citizens would share in the reimbursement of the

McGuireWoods fees in defending the Virginia Action.

      13.    On August 30, 2019, the court in the Virginia action granted Jane Doe’s

motion to non-suit all of the claims against Hilton. For the period beginning in

February 2019 through and shortly after the Agreed Final Order of Nonsuit, Hilton

incurred attorney fees in defending the Virginia Action.

      14.    On December 16, 2019, Hilton submitted the invoice it received from

McGuireWoods to, among others, Starr, Citizens, and Banyan in its management

capacity for Albany. Hilton asked that it be advised of any issues with payment


                                         22
       Case 1:19-cv-05292-MHC Document 14 Filed 03/06/20 Page 23 of 33




before year-end. Starr reimbursed a share of the McGuireWoods invoices with the

expectation that Citizens would reimburse the remaining amounts owed. Despite its

agreement and prior representations, Citizens failed to provide its reimbursement

share in violation of the Policy and without any reasonable basis or excuse.

      15.    On January 23, 2019, having received no payment from Citizens,

Albany’s insurance broker, McGriff, Seibels & Williams, Inc., wrote to Mr.

Terrence Chew, the Citizens’ adjuster assigned to the defense of the claims against

Hilton, as follows:

             Terrance [sic],

             What is going on with this? Starr paid ½ of the Hilton
             defense bill and Hilton relayed to you said the Hilton bills
             were rejected by the prior adjuster/Steve. Steve NEVER
             sent anything to this effect to the insured. The last email I
             have regarding the bill is attached.

             Banyan needs and [sic] explanation on this. As the policy
             holder, they should be kept apprised of decisions on the
             case, especially of this magnitude. I have copied the
             insured on this email. I don’t understand why Hanover is
             not paying their part, when coverage counsel for Starr felt
             it was due.

             I look forward to receiving a prompt response about 1)
             what was discussed with Hilton, 2) a copy of any written
             communication to the insured advising them of the
             position in advance of this email and 3) and explanation as
             to why Hanover feels they are not responsible for those
             fees.


                                          23
       Case 1:19-cv-05292-MHC Document 14 Filed 03/06/20 Page 24 of 33




      16.    Mr. Chew, the Citizens’ adjuster assigned to the defense of the Virginia

Action, forwarded the invoice to another Citizens’ representative, Mr. Stephen

Colville.   Mr. Colville responded by advising he was handling “the coverage

portion” and forwarded a March 18, 2018 letter addressed to Hilton with a copy

shown to Banyan that neither Hilton nor Banyan has any record of receiving. The

March 18, 2018 letter purports to address the Virginia Action but is dated before the

Virginia Action was filed on November 30, 2018. Further, the letter incorrectly

states another insurer, Massachusetts Bay Insurance Company, issued the Policy,

when, in fact, the Policy was issued by Citizens. The letter states it is “in response

to Hilton’s demand to assign McGuire Woods, LLP to represent the Hilton

Corporate Defendants.” It does not dispute an obligation to reimburse Hilton’s fees,

but states instead as follows:

             Massachusetts Bay’s position that it has the right to choose
             counsel pursuant to the terms of its policy. Massachusetts
             Bay does not agree that it owes fees and costs incurred
             which would exceed the hourly rates charged by Sinnott,
             Nuckols & Logan in the defense of the Hilton Entities.[1]




      1
        Sinnott, Nuckols & Logan is the law firm Citizens retained to represent
Albany, Banyan, and Hilton, before Hilton elected to assume its own defense and
retained McGuireWoods to defend it in the Virginia Action pursuant to the Franchise
Agreement.

                                         24
       Case 1:19-cv-05292-MHC Document 14 Filed 03/06/20 Page 25 of 33




      17.    As alleged above, McGuireWoods’ defense of Hilton in the Virginia

Action proceeded with full knowledge of Citizens. Citizens benefitted from the

defense of Hilton that led to the Agreed Final Order of Nonsuit. Throughout this

defense, Albany understood Citizens and Starr had agreed to pay or reimburse

McGuireWoods’ fees and expenses in defending Hilton.              Despite its Policy

obligations to cover Albany’s defense and indemnity requirements to Hilton under

the Franchise Agreement, and despite its obligations to pay Hilton’s defense costs

as an additional insured under the Policy, Citizens has failed to honor its

commitments and obligations and has breached the Policy.

      18.    As a result of Citizens’ failures as described in this Counterclaim,

Albany has suffered damages.        Hilton has demanded Albany reimburse the

remainder of the defense costs that Citizens has failed to pay. Citizens has refused

or failed to respond to Albany’s requests for reimbursement, despite Albany’s

repeated requests. Citizens’ failure to honor its Policy obligations, commitments

and agreements is damaging to Albany’s business relationship with Hilton and is

causing Albany to suffer other damages.

                COUNT ONE (DECLARATORY JUDGMENT)

      19.    Albany adopts and incorporates by reference its allegations set forth in

Paragraphs 1 through 18 of its Counterclaim as if fully set forth herein.


                                          25
       Case 1:19-cv-05292-MHC Document 14 Filed 03/06/20 Page 26 of 33




      20.     Under the Policy, Citizens is obligated to pay the attorneys fees owed

by Albany to Hilton under the Franchise Agreement with respect to Hilton’s defense

provided by the McGuireWoods law firm in the Virginia Action.

      21.     Hilton’s attorneys fees incurred in the Virginia Action are covered by

the Policy.

      22.     Citizens also is obligated to pay Hilton’s defense costs in the Virginia

Action as an additional insured under the Policy. Albany paid for this additional

insured coverage under the Policy in order to fulfill its obligations under the

Franchise Agreement.

      23.     Albany has performed all of its obligations under the Policy.

      24.     Citizens has failed or refused to pay Hilton’s attorneys fees incurred in

the Virginia Action or to acknowledge its obligation to reimburse Albany in

violation and breach of the Policies.

      WHEREFORE, Albany requests the Court declare that Citizens is obligated

under the Policy to pay all of the attorneys fees incurred by Hilton in the Virginia

Action and that it has demanded of Albany under the Franchise Agreement and the

Policy. Albany further requests that the Court enter such other additional or different

declaratory or equitable relief that the Court deems just and proper.




                                          26
       Case 1:19-cv-05292-MHC Document 14 Filed 03/06/20 Page 27 of 33




                COUNT TWO (DECLARATORY JUDGMENT)

      25.    Albany adopts and incorporates by reference its allegations set forth in

Paragraphs 1 through 18 of its Counterclaim as if fully set forth herein.

      26.    Through its conduct, acts, representations, and/or omissions, Citizens

agreed, promised, or led Albany to believe that Citizens would reimburse the legal

fees charged by the McGuireWoods law firm to defend Hilton in the Virginia Action.

      27.    Citizens has failed or refused to pay Hilton’s attorneys fees incurred in

the Virginia Action or to reimburse Albany in violation of its agreements and

promises.

      28.    Albany has performed all of its obligations under the Policy.

      WHEREFORE, Albany requests the Court declare that Citizens is obligated

as a result of its agreement, promises, and conduct to pay the attorneys fees incurred

by Hilton in the Virginia Action and that Hilton has demanded of Albany under the

Franchise Agreement and the Policy. Albany further requests that the Court enter

such other additional or different declaratory or equitable relief that the Court deems

just and proper.

                   COUNT THREE (BREACH OF CONTRACT)

      29.    Albany adopts and incorporates by reference its allegations set forth in

Paragraphs 1 through 18 of its Counterclaim as if fully set forth herein.


                                          27
       Case 1:19-cv-05292-MHC Document 14 Filed 03/06/20 Page 28 of 33




      30.     Citizens issued the Policy to Albany under which Citizens is obligated

to pay the attorneys fees owed by Albany to Hilton under the Franchise Agreement

with respect to Hilton’s defense provided by the McGuireWoods law firm in the

Virginia Action.

      31.     Hilton’s attorneys fees incurred in the Virginia Action are covered by

the Policy.

      32.     Citizens also is obligated to pay Hilton’s defense costs in the Virginia

Action as an additional insured under the Policy. Albany paid for this additional

insured coverage under the Policy in order to fulfill its obligations under the

Franchise Agreement.

      33.     Albany has performed all of its obligations under the Policy.

      34.     Citizens has breached the Policy by failing or refusing to pay Hilton’s

attorneys fees incurred in the Virginia Action or by failing or refusing to reimburse

or agree to reimburse Albany for payment of Hilton’s attorneys fees under the

Franchise Agreement.

      35.     As a result of Citizens’ breach of the Policy, Albany has suffered

damages.




                                          28
       Case 1:19-cv-05292-MHC Document 14 Filed 03/06/20 Page 29 of 33




      WHEREFORE, Albany requests the Court enter judgment against Citizens

for all compensatory damages allowed by law and determined by a jury to be just

and proper, as well as interest and costs.

              COUNT FOUR (IMPLIED OBLIGATION TO PAY
                      UNDER O.C.G.A. § 9-2-7)

      36.    Albany adopts and incorporates by reference its allegations set forth in

Paragraphs 1 through 18 of its Counterclaim as if fully set forth herein.

      37.    Albany agreed to defend and indemnify Hilton including payment of

the McGuireWoods’ defense costs in the Virginia Action based on its understanding

that Citizens would reimburse Albany for these costs.

      38.    Through its conduct, acts, and/or omissions, Citizens accepted the

defense provided to Hilton, benefitted from it, and impliedly promised to pay the

reasonable value of the defense provided.

      39.    The remaining amounts owed for the McGuireWoods defense costs are

due to be reimbursed by Citizens under O.C.G.A. § 9-2-7.

       WHEREFORE, Albany requests the Court enter judgment against Citizens

for the attorneys fees incurred by Hilton in the Virginia Action and that Hilton has

demanded of Albany under the Franchise Agreement, as well as interest and costs.




                                             29
       Case 1:19-cv-05292-MHC Document 14 Filed 03/06/20 Page 30 of 33




                     COUNT FIVE (QUANTUM MERUIT)

      40.    Albany adopts and incorporates by reference its allegations set forth in

Paragraphs 1 through 18 of its Counterclaim as if fully set forth herein.

      41.    Albany agreed to defend and indemnify Hilton including payment of

the McGuireWoods’ defense costs in the Virginia Action based on its understanding

that Citizens would reimburse Albany for these costs.

      42.    Through its conduct, acts, and/or omissions, Citizens knowingly

accepted the defense provided to Hilton by McGuireWoods and benefitted from it,

such that Citizens’ failure to pay for the defense is unjust.

      43.    The remaining amounts owed for the McGuireWoods are due to be

reimbursed by Citizens on a quantum meruit basis.

      WHEREFORE, Albany requests the Court enter judgment against Citizens

for the attorneys fees incurred by Hilton in the Virginia Action and that Hilton has

demanded of Albany under the Franchise Agreement, as well as interest and costs.

 ALBANY REQUESTS A TRIAL BY JURY AS TO ALL ISSUES RAISED
                 BY ITS COUNTERCLAIM




                                          30
      Case 1:19-cv-05292-MHC Document 14 Filed 03/06/20 Page 31 of 33




      Respectfully submitted this 6th day of March, 2020.

                                     s/ Shattuck Ely
                                     Shattuck (Tucker) Ely
                                     Georgia Bar No. 246944
                                     Derek Schwahn
                                     Georgia Bar No. 910299
                                     FELLOWS LABRIOLA LLP
                                     Suite 2300, South Tower
                                     225 Peachtree Street, NE
                                     Atlanta, Georgia 30303
                                     Phone: 404-586-9200
                                     tely@fellab.com
                                     dschwahn@fellab.com

Spencer M. Taylor (Pro Hac Vice to be filed)
BARZE TAYLOR NOLES LOWTHER LLC
2204 Lakeshore Drive, Suite 330
Birmingham, AL 35209
Phone: (205) 872-1032
staylor@btnllaw.com

Attorneys for Defendants Banyan Tree
Management, LLC and Albany Downtown
Hotel Partners, LLC




                                       31
      Case 1:19-cv-05292-MHC Document 14 Filed 03/06/20 Page 32 of 33




                     TYPE AND FONT CERTIFICATION

      The undersigned certifies, pursuant to Local Rule 7.1(D), that the foregoing

was prepared in Times New Roman, 14 point font, which complies with Local Rule

5.1 regarding typefaces and fonts.

                                            s/Shattuck Ely___________
                                            Shattuck Ely




                                       32
      Case 1:19-cv-05292-MHC Document 14 Filed 03/06/20 Page 33 of 33




                         CERTIFICATE OF SERVICE

      I hereby certify that I have electronically filed the foregoing with the Clerk of

the Court using the CM/ECF system and service will be perfected upon the following

this 6th day of March, 2020:

                   Mr. Joel S. Isenberg
                   Ms. Susan H. McCurry
                   Mr. Kenneth W. Boyles, Jr
                   ELY & ISENBERG, LLC
                   2100-B SouthBridge Parkway
                   Suite 380
                   Birmingham, AL 35209

                   Mr. Richard H. Hill, Jr.
                   Ms. Amy H. Buzby, Esq.
                   MABRY & MCCLELLAND, LLP
                   2200 Century Parkway, N.E.
                   Suite 1000
                   Atlanta, Georgia 30305


                                              s/Shattuck Ely
                                              Shattuck Ely




                                         33
